DETAILED ACTION
This action is responsive to the Applicant’s response filed on July 30, 2021.  The Applicant in their response, amended claims 1, 2, 5-8, 10 and 11, canceled claim 9 and added new claims 12-19. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,799,132 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Cited Prior Art: The Applicant provides a brief comment regarding prior art that was cited in form PTO-892 but not mentioned in the Office Action. The examiner notes that these references were cited as being pertinent to applicant’s disclosure. The Examiner will include a brief statement below. 
Claim 9:  In view of the cancellation of claim 9, the previous rejection under 112 4th paragraph has been withdrawn. 
Wakayama and Ghneim: The Applicant argues that claim 1 requires that each of the first and second line segments, left and right planar predicted-trajectory guide marks are curved in a single direction in accordance with the turning angle of the steering mechanism. With respect to Wakayama, the Applicant argues that the expected driving track B and the steering wheel line C in Fig. 2 are not each curved in a single direction in accordance with a turning angle of the steering mechanism. The Applicant argues that the steering wheel line C describe in paragraphs [0032, 0033 and 0050] appears to be the center line between the expected driving tracks B. The Applicant states that the center line between the expected driving tracks B is not the same as two line segments of length and right predicted-trajectory guide marks, which are both curved in a single direction in accordance with the steering turning angle of the steering mechanism. 

The Examiner notes that in paragraph [0022], Wakayama discloses the ECU calculates an expected backward driving line based on the sensor signal sequentially input from the steering wheel sensor. The expected backward driving line includes a pair of tracks corresponding to a vehicle width. Wakayama also discloses the expected backwards driving lines correspond to track curves of an utmost outer portion and an utmost inner portion of the vehicle. 
In paragraph [0023], Wakayama discloses the expected backward driving line may be obtained from a turning radius R in accordance with the steering wheel angle. 
In paragraph [0024], Wakayama discloses the use of a steering wheel line and that the curvature of the steering wheel line changes based on the steering wheel angle. 
In paragraph [0026], Wakayama discloses that the steering wheel angle may be obtained from the expected backward driving line.  Wakayama discloses that the curvature of the steering wheel line has characteristics similar to the characteristics of the curvature of the expected backward driving line.  Thus both the expected back driving line (which as set forth above is a pair of tracks which correspond to track curves of the outer and inner portion of the vehicle) and the steering wheel line are calculated based on the turning center and turning radius. 

In view of the above discussion, the Examiner does not find the Applicant’s arguments persuasive.  
In the alternative, in view of the amendment, the Examiner notes that if it was still maintained that the lines of the expected backward driving lines are not curved, then it would have been obvious as set forth below.  
The Applicant further argues that Ghneim fails to also disclose the claims as amended. The Examiner agrees that Ghneim does not disclose that its markers are curved in a single direction. However, as set forth above, the Examiner notes that at the very least, Wakayama discloses that it was known to curve lines on a display based on the steering angle. See the background of the invention of Wakayama (paragraphs [0003-0008])

Kuboyama and Ghneim: The Applicant argues that the distance between the left and right wheel routes TL_r and TR_r in Kuboyama is not similar to a width of a tow coupler. Rather, the distance between the left and right rear wheel routes TL_r and TR_r in Kuboyama corresponds to the distance between the left and right rear wheels of the vehicle. The Applicant further argues that because Kuboyama does not disclose a tow coupler, Kuboyama’s guide lines TL_r and TR_r cannot indicate an alignment of a predicted-trajectory of the tow coupler with respect to the tow-target coupler of the tow-target vehicle. 

The Examiner notes that the claim recites “wherein a distance between the first line segments of the predicted-trajectory guide marks is similar to a width of the tow coupler”.  As set forth in the previous 
The Examiner determines that the Applicant’s patent specification describes a pair of left and right guide marks (405, 406) which are located on the center side of the vehicle width direction and are superimposed at a position in the outer edge direction from tow vehicle side coupler.  The Examiner concluded that the specification broadly described the range to be anywhere between the first lines and the center of the vehicle.
Furthermore, in review the drawings (which are not described in the specification to be drawn to scale) the Examiner notes that there is a gap between either side of the tow coupler and the first line segments of the left and right planar trajectories. See col. 7, lines 6-25 of the Applicant’s specification. 
The Applicant maintains that the distance between the left and right rear wheel routes in Kuboyama is not similar to a width of a tow coupler, rather the distance between the left and right rear wheel routes TL_r and TR_r in Kuboyama corresponds to the distance between the left and right rear wheels of the vehicle. 
The Examiner notes that the issue is how should the term “similar” with respect to the tow coupler be defined.  Since the drawings are not drawn to scale, the Examiner maintains that the drawings cannot be used as guidance to define the term “similar”.  The Applicant’s specification discloses that the tow vehicle coupler is displayed in a gap between side 405a of the vehicle width direction of the left-predicted guide mark 405 on the center side of the vehicle and side 406a of right predicted-trajectory guide marker 405 on the center side of the vehicle. 
The Examiner notes that the text of the specification doesn’t mention the term “similar” with respect to the first lines and the tow coupler. With respect to the drawings, Figures 4-6 illustrate a tow coupler 402 between the first lines 405a and 406a. The figures shows that there is a space between the tow coupler itself and the first lines. The Examiner notes that this is in contrast to Figure 7 which shows 

Thus, the Examiner does not find the Applicant’s arguments persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 6, 8-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakayama US Patent Pub. 2011/0066329 in view of Ghneim US Patent Pub. 2011/0001614 and further in view of Kuboyama et al. US Patent Pub. 2012/0158256. . 
Regarding claim 1:
A driving support apparatus comprising: 
Wakayama is directed to a driving support device which includes an in-vehicle camera for shooting an image of a driving direction of the vehicle. See the abstract and paragraph [0022].
a non-transitory computer readable medium configured to store steps of a control program and captured images of an area behind a vehicle; a processor configured to execute the steps of the control program, the processor having a plurality of sections; 
See Figure 1 which discloses a parking support ECU 5 (which comprises a CPU, a ROM, a RAM and a backup RAM). As set forth in paragraph [0021], the ECU 5 executes various control programs stored in the ROM according to various information input from the camera 1, the sensor 3 and the switch 4. 
As explained in paragraph [0026], both the expected backward driving line and the steering wheel line are displayed. The ECU 5 controls the display device 2 to display the backward image and to overlap the expected backward driving line and the expected backward driving area based on the expected backward driving line, the expected backward driving area and the steering wheel line, which are converted to the coordinate system same as the backward image.
an image acquiring section that acquires a captured image of the area behind the vehicle supported by the driving support apparatus, 
See Figure 2 which discloses a rear camera 11 (image acquiring section). See also paragraph [0017] which explains that a camera 1 shoots an image of a region behind the vehicle. See also Figure 2 (which shows an image of the area behind the vehicle). 
As set forth above, paragraph [0026] explains that the ECU 5 controls the display device 2 to display the backward image and to overlap the expected backward driving line and the expected backward driving area based on the expected backward driving line, the expected backward driving area and the steering wheel line, which are converted to the coordinate system same as the backward image.
the area including a tow coupler at a rear portion of the vehicle and a tow-target coupler of a tow-target vehicle to be coupled to the tow coupler; and 
The Examiner notes that Wakayama does not specifically state that the display area includes a tow coupler at the rear portion of the vehicle and a tow-target coupler of a tow-target vehicle.
Nonetheless, the Examiner notes that it would have been obvious to one of ordinary skill in the art that if the vehicle was equipped with a tow coupler then the rear area would include a tow coupler as well as the tow-target coupler of a tow-target vehicle. 
For example, Ghneim discloses of a vehicle with a rear camera and wherein the display shows a portion of the rear of the vehicle (e.g. bumper) as well as a trailer hitch 21 (See paragraph [0013]).  As shown in Figure 6, both the trailer hitch and the tow-target vehicle can be seen. The tow-target coupler 27 is defined within target icon 28 as shown in Figure 4. 

    PNG
    media_image1.png
    247
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    230
    249
    media_image2.png
    Greyscale

Therefore, it would have been obvious include a tow coupler in the vehicle so that the driver can connect a trailer (or other towable vehicle) to their car.  See paragraph [0013] of Ghneim.  The Examiner notes that both Wakayama and Ghneim disclose a vehicle with a rear camera that will assist the driver in reversing. Since tow couplers were known to be added to vehicles, as disclosed by Ghneim, and since Wakayama and Ghneim both display the rear portion of the vehicle and the background area around the vehicle, then it would have been predictable to one of ordinary skill in the art that that both the tow coupler and the trailer would be visible. 
a superimposing section that superimposes a pair of left and right planar predicted-trajectory guide marks in accordance with steering operation of the vehicle supported by the driving support apparatus, on the captured image acquired by the image acquiring section and that outputs a superimposed image,
See below Figure 2


    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale
 
In FIG. 2, A represents the backward image of the vehicle, B represents the expected driving track, and C represents the steering wheel line. D represents an image of the rear side of the body of the vehicle.  As explained in paragraph [0032], the curvature of the steering wheel line increases as the steering wheel angle becomes larger from the neutral position. The steering wheel line is displayed at the center of the expected driving track B. 
wherein each of the pair of left and right planar predicted-trajectory guide marks comprises at least a first line segment that forms a first side of the predicted-trajectory guide mark located toward a center of the vehicle's rear width and a second line segment that forms a second side of the predicted-trajectory guide mark located toward an outer edge of the vehicle's rear width, the first line segment being separated from the second line segment, 


    PNG
    media_image4.png
    301
    350
    media_image4.png
    Greyscale

	As also shown in the above figure the first lines are separated by a distance form the second lines (first lines being closer to the center of the vehicle and the second lines being closer to the edge of the vehicle). The area C also shows a separation between the two first lines. 
the superimposing section superimposes first line segments of the predicted-trajectory guide marks starting at positions on either side of the tow coupler, such that the first line segments of the predicted-trajectory guide marks indicate an alignment of a predicted-trajectory of the tow coupler with respect to the tow-target coupler of the tow-target vehicle, 
As set forth above the first lines of the guide marks of Wakayama is positon on either side of the tow hitch (combination with Ghneim which adds a tow coupler to Wakayama). The Examiner notes that the first lines will indicate alignment of the predicted trajectory of the tow coupler to the target coupler of the tow-target vehicle (such as a trailer as described by Ghneim). 
wherein a distance between the first line segments of the predicted-trajectory guide marks is similar to a width of the tow coupler,
The examiner notes that the term “similar” is not specifically defined to be a set distance around the tow coupler nonetheless, as shown in the above figure, Wakayama discloses that the 
As shown in below figure 2, a left and right planar projections are shown with a gap “C” between the two projections. 

    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale

See paragraphs [0029-0032]
the superimposing section superimposes second line segments in of the predicted-trajectory guide marks starting near both rear corners of the vehicle, said second line segments indicating a predicted trajectory of the vehicle's rear width,
The Examiner notes that Wakayama does not specifically discloses superimposing second lines starting near both rear corners of the vehicle.  
Nonetheless, Ghneim discloses that it was known to superimpose second lines (vehicle distance markers) along the projected path See Figure 6.  
Therefore, it would have been obvious to include second lines near both the rear corners of the vehicle as shown above by Ghneim. As explained in paragraph [0018], the second lines (i.e. the distance makers) are used to improve the driver’s perception for the vehicle maneuver. 
the superimposing section superimposes each of the first line segment of the left planar predicted-trajectory guide mark, the second line segment of the left planar predicted-trajectory guide mark, the first line segment of the right planar predicted-trajectory guide mark, and the second line segment of the right planar predicted-trajectory guide mark, being curved in a single direction in accordance with a turning angle of the steering mechanism. 
The Examiner notes that in paragraph [0022], Wakayama discloses the ECU calculates an expected backward driving line based on the sensor signal sequentially input from the steering wheel sensor. The expected backward driving line includes a pair of tracks corresponding to a vehicle width. Wakayama also discloses the expected backwards driving lines correspond to track curves of an utmost outer portion and an utmost inner portion of the vehicle. In paragraph [0023], Wakayama discloses the expected backward driving line may be obtain from a turning radius R in accordance with the steering wheel angle. 
In paragraph [0024], Wakayama discloses the use of a steering wheel line and that the curvature of the steering wheel line changes based on the steering wheel angle. In paragraph [0026], Wakayama discloses that the steering wheel angle may be obtained from the expected backward driving line.  Wakayama discloses that the curvature of the steering wheel line has characteristics similar to the characteristics of the curvature of the expected backward driving line. 
 Thus both the expected back driving line (which as set forth above is a pair of tracks which correspond to track curves of the outer and inner portion of the vehicle) and the steering wheel line are calculated based on the turning center and turning radius. 
The Examiner thus maintains that Wakayama discloses that the expected back driving line (which is depicted as B in Fig. 2) is obtained from a turning radius in accordance with a steering wheel angle.  Thus, Wakayama discloses that the lines of the expected backward driving lines curved. See also where the curvature of the steering wheel line is similar to the curvature of the expected backward driving line. 

Kuboyama in paragraph [0075] discloses that the displayed wheel route is based on the steering angle of the vehicle.  See also paragraph [0045] which discloses a steering sensor 12 which detects the steering angle of the vehicle. 

As shown in below annotated Figure 11 of Kuboyama shows the first and second line segments of both the left and right trajectories are curved in a single direction.  

[AltContent: textbox ()]

[AltContent: textbox (First Side Lines Segments)][AltContent: textbox (Second Line Segment)][AltContent: textbox (Second Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    303
    448
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to curve the projected trajectories.  As set in paragraphs [0003-0008] of Wakayama, conventional art in this 
The Examiner determines that each prior art includes teachings directed to determining a steering angle and curving line segments based on the steering angle. The Examiner finds that one of ordinary skill in the art could have combined the teachings using known methods since Wakayama already discloses that it was known to including a steering sensor. Thus, the combination of the prior art references would have been predictable to one of ordinary skill in the art. 
Regarding claim 2:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the tow coupler in a gap between the first line segment of the left planar predicted-trajectory guide mark and the first line segment of the right predicted-trajectory guide mark.	
	See Figure 2 of Wakayama. As set forth above, it would have been obvious to include a tow coupler as taught by Ghneim. In Figure 2 (annotated below) of Wakayama a gap is shown between the first line of the left planar guide and the first line of the right guide.  Since there is a gap between the two projections, the combination with Ghneim would show that the tow coupler of the vehicle will be displayed in the gap area since the tow coupler is in the center of the rear end of the vehicle. 


    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale

Regarding claim 3:
The driving support apparatus according to claim 2, further comprising a backward imaging section that captures an image of the area behind the vehicle supported by the driving support apparatus and that outputs the captured image to an image processing section.
See Figure 2 of Wakayama. In addition See Figure 6 of Ghneim 

Regarding claim 5:
The driving support apparatus according to claim 1, wherein a color of the first line segment and a color of an area between the first line segment and the second line segment are different from each other.
See paragraph [0103] of Wakayama which describes the use of different colors for the superimposed images. In addition, see paragraph [0017] of Ghneim which also discloses the use of color for the superimposed image. 

Regarding claim 6:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the captured image acquired by the image acquiring section in an area between the first line segment and the second line segment in the superimposed image.
See Figure 2 of Wakayama. In addition, See Figure 6 of Ghneim. 

Regarding claim 7:
The driving support apparatus according to claim 6, wherein the display does not display the captured image on the first line segment in the superimposed image.
The examiner notes that it is not clear within the teachings of Wakayama whether the display does not display the captured image on the first line in the superimposed image. 
Nonetheless, Kuboyama in Figure 9 shows that a captured image is not displayed on the first lines of the superimposed image (projected image trajectories). See also Figure 12. 
Therefore, it would have been obvious to one of ordinary skill in the art to not display the captured image on the first lines of the superimposed image. The Examiner notes that as shown in the Figures of Kuboyama the superimposed images are clearly shown relative to the captured image and therefore, it would have been obvious to not display the captured image on the first line so that the driver can more clearly see the projected trajectory path that they are traversing.  

Regarding claim 8:
The driving support apparatus according to claim 1, wherein the first line segments of each of the predicted-trajectory guide marks are located on a center side of the vehicle's rear width, on each side of the tow coupler.
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1. 

Regarding claim 10:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the first line segment of the left predicted-trajectory guide mark, not crossing the second line segment of the left predicted- trajectory guide mark.  
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1.

Regarding claim 11:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the first line segment of the right predicted-trajectory guide mark, not crossing the second line segment of the right predicted- trajectory guide mark.  
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1.

Regarding claim 12:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the each of the first line segment of the left planar predicted-trajectory guide mark, the second line segment of the left planar predicted-trajectory guide mark, the first line segment of the right planar predicted-trajectory guide mark, and the second line segment of the right planar predicted-trajectory guide mark, being curved in at least a right direction in accordance with the turning angle of the steering mechanism.  

See also below Figure 11 of Kuboyama (cropped and annotated): 
[AltContent: textbox ()][AltContent: textbox (First Side Lines Segments)][AltContent: textbox (Second Line Segment)][AltContent: textbox (Second Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    303
    448
    media_image5.png
    Greyscale

	As set forth above, both Wakayama and Kuboyama disclose that it was known to curve the left and right predicted guide marks based on the steering angle of the wheel.  Therefore, for the same reasons set forth above, the teachings of the prior art discloses that it would have been obvious to one of ordinary skill in the art to curve the guide marks in at least a right direction. 

Regarding claim 13:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the first line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes a third line segment of the left planar predicted- trajectory guide mark, located between the first end point of the first line segment of the left planar predicted-trajectory guide mark, and the first end point of the second line segment of the  left planar predicted-trajectory guide mark, the superimposing section superimposes the first line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, and the superimposing section superimposes a third line segment of the right planar predicted-trajectory guide mark, located between the first end point of the first line segment the right planar predicted-trajectory guide mark, and the first end point of the second line the right planar predicted-trajectory guide mark.  
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale

[AltContent: textbox (2nd End Point)]
Regarding claim 14:
The driving support apparatus according to claim 12, wherein the superimposing section superimposes a fourth line segment of the left planar predicted-trajectory guide mark, located between the first line segment of the left planar predicted-trajectory guide mark, and the second line segment of the left planar predicted-trajectory guide mark, the fourth line segment of the left planar predicted-trajectory guide mark, being distinct from the third line segment of the left planar predicted-trajectory guide mark, and the superimposing section superimposes a fourth line segment of the right planar predicted-trajectory guide mark, located between the first line segment of the right planar predicted-trajectory guide mark, and the second line segment of the right planar predicted- trajectory guide mark, the fourth line segment of the right planar predicted-trajectory guide mark, being distinct from the third line segment of the right planar predicted-trajectory guide mark.  

See Below Figure 2 of Wakayama:
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale

[AltContent: textbox (2nd End Point)]
See also below Figure 11 of Kuboyama (cropped and annotated): 

[AltContent: textbox (4th Line Segment)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    325
    543
    media_image7.png
    Greyscale

	See also Fig. 9 which depicts that the Tm is the distance guide line which indicates the distance from the vehicle.  Thus, applying this to Fig. 11, the TmR is the distance guide line from the rear of the vehicle.  As set forth above, it would have been obvious to one of ordinary skill in the art to curve the guidelines. As also disclosed by Wakayama and Kuboyama, it was known to display third and fourth line segments in order to aid in determining the distance between the vehicle and an object that the vehicle is approaching. See paragraphs [0076-0077] of Kuboyama. 
Regarding claim 15:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the first line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the second end point of the first line segment of the left planar predicted-trajectory guide mark being closer to the tow coupler than the first end point of the first line segment of the left planar predicted-trajectory guide mark, and the superimposing section superimposes the first line segment of the right planar  predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the second end point of the first line segment of the right planar predicted-trajectory guide mark being closer to the tow coupler than the first end point of first line segment of the right planar predicted-trajectory guide mark.  

See Below Figure 2 of Wakayama:
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: oval][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale

[AltContent: textbox (Tow Coupler – Wakayama/Ghneim)][AltContent: textbox (2nd End Point)]

As discussed above, the Examiner determined that it would have been obvious to add a tow coupler to the vehicle of Wakayama. The combination of Wakayama and Ghneim would place a tow coupler in the rear of the vehicle (see above annotation). 
Regarding claim 16:
The driving support apparatus according to claim 1, wherein the superimposing section superimposes the first line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes a third line segment of the left planar predicted- trajectory guide mark, located between the first end point of the first line segment of the left planar predicted-trajectory guide mark, and the first end point of the second line segment of the left planar predicted-trajectory guide mark, the superimposing section superimposes the first line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second end point of the first line segment of the left planar predicted-trajectory guide mark, being closer to the tow coupler than the second end point of second line segment of the left planar predicted-trajectory guide mark, and the superimposing section superimposes the second end point of the first line segment of the right planar predicted-trajectory guide mark, being closer to the tow coupler than the second end point of second line segment of the right planar predicted-trajectory guide mark.  
See Below Figure 2 of Wakayama:










[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: textbox (2nd End Point)][AltContent: textbox (Tow Coupler – Wakayama/Ghneim)][AltContent: oval][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale



As discussed above, the Examiner determined that it would have been obvious to add a tow coupler to the vehicle of Wakayama. The combination of Wakayama and Ghneim would place a tow coupler in the rear of the vehicle (see above annotation). 
Regarding claim 17:
The driving support apparatus according to claim I, wherein the superimposing section superimposes the first line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the left planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes a third line segment of the left planar predicted- trajectory guide mark, located between the first end point of the first line segment of the left planar predicted-trajectory guide mark, and the first end point of the second line segment of the left planar predicted-trajectory guide mark, the superimposing section superimposes the first line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second line segment of the right planar predicted-trajectory guide mark, having a first end point and a second end point being distinct from the first end point, the superimposing section superimposes the second end point of the first line segment of the left planar predicted-trajectory guide mark, being closer to the tow coupler than the second end point of second line segment of the right planar predicted-trajectory guide mark, and the superimposing section superimposes the second end point of the first line segment of the right planar predicted-trajectory guide mark, being closer to the tow coupler than the second end point of second line segment of the left planar predicted-trajectory guide mark.  

See Below Figure 2 of Wakayama:
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: textbox (2nd End Point)][AltContent: textbox (Tow Coupler – Wakayama/Ghneim)][AltContent: oval][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale

Ghneim would place a tow coupler in the rear of the vehicle (see above annotation). 
Regarding claim 18:
The driving support apparatus according to claim 15, wherein the superimposing section superimposes the first end point of the first line segment of the left planar predicted-trajectory guide mark, being closer to the tow-target coupler than the second end point of the first line segment of the left planar predicted-trajectory guide mark, and the superimposing section superimposes the first end point of the first line segment of the right planar predicted-trajectory guide mark, being closer to the tow-target coupler than the second end point of the first line segment of the right planar predicted-trajectory guide mark.  
[AltContent: textbox (Target Tow Coupler/ Wakayama/Ghneim)]
See Below Figure 2 of Wakayama:
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: oval][AltContent: textbox (2nd End Point)][AltContent: textbox (Tow Coupler – Wakayama/Ghneim)][AltContent: oval][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale


As discussed above, the Examiner determined that it would have been obvious to add a tow coupler to the vehicle of Wakayama. The combination of Wakayama and Ghneim would place a tow coupler in the rear of the vehicle (see above annotation). 

Regarding claim 19:
The driving support apparatus according to claim 13, wherein the superimposing section superimposes the second end point of the first line segment of the left planar predicted-trajectory guide mark, being closer to the tow-target coupler than the first end point of the first segment of the left planar predicted-trajectory guide mark, and the superimposing section superimposes the second end point of the first line segment of the right planar predicted-trajectory guide mark, being closer to the tow-target coupler than the first end point of the first line segment of the right planar predicted-trajectory guide mark.

[AltContent: textbox (Target Tow Coupler/ Wakayama/Ghneim)]
See Below Figure 2 of Wakayama:
[AltContent: textbox (Right Planar Predicted Trajectory Guide Mark)][AltContent: textbox (Left Planar Predicted Trajectory Guide Mark)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: textbox (1st End Point)][AltContent: arrow]
[AltContent: oval][AltContent: textbox (2nd End Point)][AltContent: textbox (Tow Coupler – Wakayama/Ghneim)][AltContent: oval][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (3rd Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Line Segment)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: textbox (2nd Line Segment)][AltContent: arrow][AltContent: textbox (2nd End Point)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    362
    413
    media_image6.png
    Greyscale

Ghneim would place a tow coupler in the rear of the vehicle (see above annotation). 

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakayama in view of Ghneim and further in view of Kuboyama and further in view of Lu US Patent Pub. 2012/0265416.
Regarding claim 4:
The driving support apparatus according to claim 1, further comprising an image conversion section that generates an overhead view image by converting a view point of the captured image acquired from the image acquiring section, wherein the superimposing section superimposes the pair of left and right planar predicted-trajectory guide marks in accordance with the steering operation of the vehicle supported by the apparatus, on the overhead view image generated by the image conversion section, in place of the captured image acquired by the image acquiring section, and that outputs the superimposed image.
Wakayama in view of Ghneim do not specifically teach an image conversion section that generates an overhead view image.
Lu discloses of an overhead view (e.g. a bird’s eye viewing mode) that gives a view that appear to be from a camera that is spaced from the vehicle and is aimed directly downwards. See paragraph [0086].  As explained in paragraph [0091], the bird’s eye viewing mode can be used to assist the diver when backing up the vehicle to connect it to a trailer hitch. See also paragraphs [0094-0096]
As disclosed in paragraph [0011], Lu discloses that the controller is programmed to modify the raw image (conversion section which converts a view point of the capture image) so that the processed image appears to have been taken at an apparent viewing angle that is more vertically oriented than the actual viewing angle. See also Figures 7 and 10

Therefore, it would have been obvious to one of ordinary skill in the art to add an overhead view as taught by Lu. The Examiner notes that the combination of Wakayama and Gheim both discloses of assisting the driver while reversing and connecting the vehicle to a trailer. Lu, likewise is directed to the same field of endeavor and further discloses that an overhead view can also aid to assist the diver when backing up the vehicle to connect it to a trailer hitch. The Examiner notes that Lu provides an alternative display method to assist the driver when connecting the vehicle to a trailer. See also paragraphs [0094-0096]

Claims 1-3, 5-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuboyama US Patent Pub. 2012/0158256 in view of Ghneim US Patent Pub. 2011/0001614. 
Regarding claim 1:
A driving support apparatus comprising: 
Kubyoama is directed to a driving support device that allows a driver to confirm the traveling routes of the wheels of a vehicle form an image indicating the circumference of the vehicle. 
a non-transitory computer readable medium configured to store steps of a control program and captured images of an area behind a vehicle; a processor configured to execute the steps of the control program, the processor having a plurality of sections; 

As explained in paragraph [0023], the ECU determines whether the shift lever is set to the reverse range and the ECU acquires the back image. (See paragraph [0070] and figure 3, step A21, A26-A29). 
an image acquiring section that acquires a captured image of the area behind the vehicle supported by the driving support apparatus, 
In paragraph [0070] Kuboyama discloses in step A26, the ECU acquires the back image taken with the rear camera 11. See also paragraph [0044]
the area including a tow coupler at a rear portion of the vehicle and a tow-target coupler of a tow-target vehicle to be coupled to the tow coupler; and 
The Examiner notes that Kuboyama does not specifically state that the display area includes a tow coupler at the rear portion of the vehicle and a tow-target coupler of a tow-target vehicle.
Nonetheless, the Examiner notes that it would have been obvious to one of ordinary skill in the art that if the vehicle was equipped with a tow coupler then the rear area would include a tow coupler as well as the tow-target coupler of a tow-target vehicle. 
For example, Ghneim discloses of a vehicle with a rear camera and wherein the display shows a portion of the rear of the vehicle (e.g. bumper) as well as a trailer hitch 21 (See paragraph [0013]).  As shown in Figure 6, both the trailer hitch and the tow-target vehicle can be seen. The tow-target coupler 27 is defined within target icon 28 as shown in Figure 4. 

    PNG
    media_image1.png
    247
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    230
    249
    media_image2.png
    Greyscale

Therefore, it would have been obvious include a tow coupler in the vehicle so that the driver can connect a trailer (or other towable vehicle) to their car.  See paragraph [0013] of Ghneim.  The Examiner notes that both Kuboyama and Ghneim disclose a vehicle with a rear camera that will assist the driver in reversing. In addition, in paragraph [0105] discloses a trailer and thus suggest to one of ordinary skill in the art that a vehicle could tow a trailer. In addition, Since tow couplers were known to be added to vehicles, as disclosed by Ghneim, and since Kuboyama and Ghneim both display the rear portion of the vehicle and the background area around the vehicle, then it would have been predictable to one of ordinary skill in the art that that both the tow coupler and the trailer would be visible. 
a superimposing section that superimposes a pair of left and right planar predicted-trajectory guide marks in accordance with steering operation of the vehicle supported by the driving support apparatus, on the captured image acquired by the image acquiring section and that outputs a superimposed image,
See below Figure 11 and paragraph [0074-0076] which discloses a pair of left and right planar predicted-trajectory guide marks in accordance with a steering operation. As stated in paragraph [0077], the ECU 20 generates a rear route image indicated the positions, in the rear 


    PNG
    media_image8.png
    513
    580
    media_image8.png
    Greyscale

wherein each of the pair of left and right planar predicted-trajectory guide marks comprises at least a first line segment that forms a first side of the predicted-trajectory guide mark located toward a center of the vehicle's rear width and a second line segment that forms a second side of the predicted-trajectory guide mark located toward an outer edge of the vehicle's rear width, the first line segment being separated from the second line segment, 
[AltContent: textbox (Right Planar Guide)][AltContent: textbox (Left Planar Guide)]See below annotated Figure 11

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Vehicle Center)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Side Lines)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Line)][AltContent: textbox (Second Line)]
    PNG
    media_image5.png
    303
    448
    media_image5.png
    Greyscale


	As also shown in the above figure the first lines are separated by a distance from the second lines (first lines being closer to the center of the vehicle and the second lines being closer to the edge of the vehicle). 
the superimposing section superimposes first line segment of the predicted-trajectory guide marks starting at positions on either side of the tow coupler, such that the first line segment of the predicted-trajectory guide marks indicate an alignment of a predicted-trajectory of the tow coupler with respect to the tow-target coupler of the tow-target vehicle, 
As set forth above the first lines of the guide marks of Kuboyama is positon on either side of the tow hitch (combination with Ghneim which adds a tow coupler to Kuboyama). The Examiner notes that the first lines will indicate alignment of the predicted trajectory of the tow coupler to the target coupler of the tow-target vehicle (such as a trailer as described by Ghneim). 
wherein a distance between the first line segment of the predicted-trajectory guide marks is similar to a width of the tow coupler, and 	As shown in the above figures and in combination with Ghneim, Kuboyama discloses that the distance between the first lines is similar to the width that includes the area around the tow coupler.  That is, the two first lines approach the center of the vehicle and thus the tow coupler (as combined with Ghneim) is within the area between the first two lines.  
The Examiner notes that the patent specification does not clearly define “similar” as it pertains to the distance between the tow-coupler and the first lines. That is, there is specific guidance as to the width threshold between the two first lines before it ceases to be within the similar range as set forth in the claim. The Examiner notes that the first lines is described as being directed towards the center side of the rear of the vehicle. See col. 7, lines 6 -25. 
In col. 8, lines 22-38, the patent specification discloses that “the pair of left and right predicted-trajectory guide marks 405, 406 which are located on the center side of the vehicle width direction are superimposed at positions in the outer edge direction from tow vehicle side coupler 402,” Thus, the patent specification discloses that the guide marks are located on the center side of the vehicle width direction and are also in the outer edge direction from the tow vehicle coupler. Thus, the specification appears to broadly describe the range to be anywhere between the first lines and the center of the vehicle. 
Based on the teachings in the patent specification, the Examiner notes that Kuboyama discloses the first lines width is similar to the width of the tow coupler as described in the specification. 
the superimposing section superimposes second line segments in of the predicted-trajectory guide marks starting near both rear corners of the vehicle, said second line segments indicating a predicted trajectory of the vehicle's rear width,
The Examiner notes that Kuboyama discloses second lines TmR_r and TmL_r starting near both rear corners of the vehicle. 
the superimposing section superimposes each of the first line segment of the left planar predicted-trajectory guide mark, the second line segment of the left planar predicted-trajectory guide mark, the first line segment of the right planar predicted-trajectory guide mark, and the second line segment of the right planar predicted-trajectory guide mark, being curved in a single direction in accordance with a turning angle of the steering mechanism. 
Kuboyama in paragraph [0075] discloses that the displayed wheel rout is based on the steering angle of the vehicle.  See also paragraph [0045] which discloses a steering sensor 12 which detects the steering angle of the vehicle. 
As shown in below annotated Figure 11 of Kuboyama shows the first and second line segments of both the left and right trajectories are curved in a single direction.  [AltContent: textbox ()]
[AltContent: textbox (First Side Lines Segments)][AltContent: textbox (Second Line Segment)][AltContent: textbox (Second Line Segment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    303
    448
    media_image5.png
    Greyscale


Regarding claim 2:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the tow coupler in a gap between the first line segment of the left planar predicted-trajectory guide mark and the first line segment of the right predicted-trajectory guide mark.	
	See Figure 11 of Kuboyama.  As set forth above, it would have been obvious to include a tow coupler as taught by Ghneim. In Figure 11 of Kuboyama a gap is shown between the first line of the left planar guide and the first line of the right guide.  Since there is a gap between the two projections, the combination with Ghneim would show that the tow coupler of the vehicle will be displayed in the gap area since the tow coupler is in the center of the rear end of the vehicle. 

Regarding claim 3:
The driving support apparatus according to claim 2, further comprising a backward imaging section that captures an image of the area behind the vehicle supported by the driving support apparatus and that outputs the captured image to an image processing section.
See Figure 11 of Kuboyama In addition See Figure 6 of Ghneim 

Regarding claim 5:
The driving support apparatus according to claim 1, wherein a color of the first line segment and a color of an area between the first line segment and the second line segment are different from each other.
See paragraph [0103] of Kuboyama which describes the use of different colors for the superimposed images. In addition, see paragraph [0017] of Ghneim which also discloses the use of color for the superimposed image. 

Regarding claim 6:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the captured image acquired by the image acquiring section in an area between the first line segment and the second line segment in the superimposed image.
See Figure 11 of Kuboyama. In addition, See Figure 6 of Ghneim. 

Regarding claim 7:
The driving support apparatus according to claim 6, wherein the display does not display the captured image on the first line segment in the superimposed image.
Kuboyama in Figure 9 shows that a captured image is not displayed on the first lines of the superimposed image (projected image trajectories). See also Figure 12. 

Regarding claim 8:
The driving support apparatus according to claim 1, wherein the first line segments of each of the predicted-trajectory guide marks are located on a center side of the vehicle's rear width, on each side of the tow coupler.
See Figure 11 of Kuboyama and the annotated Figure 2 set forth above in claim 1. 

Regarding claim 9:
The driving support apparatus according to claim 1, wherein the first line segment forming the first side of the predicted-trajectory guide mark is one of the first line segments of the predicted-trajectory guide marks, and the second line segment forming the second side of the predicted-trajectory guide mark is one of the second line segments of the predicted-trajectory guide marks.  
See Figure 11 of Kuboyama and the annotated Figure 2 set forth above in claim 1.

Regarding claim 10:
The driving support apparatus according to claim 9, wherein the one of the first line segments of the predicted-trajectory guide marks does not cross another of the first line segments of the predicted- trajectory guide marks.  
See Figure 11 of Kuboyama and the annotated Figure 11 set forth above in claim 1.
Regarding claim 11:
The driving support apparatus according to claim 9, wherein the one of the second line segments of the predicted-trajectory guide marks does not cross another of the second line segments of the predicted- trajectory guide marks.
See Figure 11 of Kuboyama and the annotated Figure 11 set forth above in claim 1.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuboyama in view of Ghneim and further in view of Lu US Patent Pub. 2012/0265416.
Regarding claim 4:
The driving support apparatus according to claim 1, further comprising an image conversion section that generates an overhead view image by converting a view point of the captured image acquired from the image acquiring section, wherein the superimposing section superimposes the pair of left and right planar predicted-trajectory guide marks in accordance with the steering operation of the vehicle supported by the apparatus, on the overhead view image generated by the image conversion section, in place of the captured image acquired by the image acquiring section, and that outputs the superimposed image.
Kuboyama in view of Ghneim do not specifically teach an image conversion section that generates an overhead view image.
Lu discloses of an overhead view (e.g. a bird’s eye viewing mode) that gives a view that appear to be from a camera that is spaced from the vehicle and is aimed directly downwards. See paragraph [0086].  As explained in paragraph [0091], the bird’s eye viewing mode can be used to assist the diver when backing up the vehicle to connect it to a trailer hitch. See also paragraphs [0094-0096]

As shown in Figure 10, in addition to the bird’s eye view, an overlay 40 is displayed which gives the driver further detailed information. See paragraph [0094]. Thus, Lu discloses a superimposing section with a trajectory guide.  The Examiner notes that the by adding the bird’s eye view of Lu to the display of Kuboyama, then the overhead view would display  the left and right planar trajectories since both Kuboyama and Lu discloses of superimposing images on the display. 
Therefore, it would have been obvious to one of ordinary skill in the art to add an overhead view as taught by Lu. The Examiner notes that the combination of Kuboyama and Gheim both discloses of assisting the driver while reversing and connecting the vehicle to a trailer. Lu, likewise is directed to the same field of endeavor and further discloses that an overhead view can also aid to assist the diver when backing up the vehicle to connect it to a trailer hitch. The Examiner notes that Lu provides an alternative display method to assist the driver when connecting the vehicle to a trailer. See also paragraphs [0094-0096]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1)	Mizusawa US Patent Pub. 20020145663 is directed to a driving g system for displaying an image on a rear-view camera and for aiding a driver when backing up to connect a hitch to a trailer.

2)	Mizusawa US Patent Pub. 20020145662 is directed to a driving g system for displaying an image on a rear-view camera and for aiding a driver when backing up to connect a hitch to a trailer. 

3)	Hirama US Patent Pub. 20020149673 is directed to a rearview camera system for displaying an auxiliary line image indicating the straight rear direction of the vehicle on the display for aiding the driver in approaching a trailer. 

4)	Kawai US Patent Pub. 20050074143 is directed to a guide line extending rearward from a coupler at a subject vehicle is drawn and displayed over the image of the view behind the subject vehicle.



6)	Headley US Patent Pub. 20120185131 is directed to a system of maneuvering a vehicle-trailer unit in reverse travel using at least one sensor generating output information representative of the a relative position between the vehicle rear and the trailer front.

7)	Lu 20140200759 is directed to a rear vision system for a vehicle includes a rearward facing camera disposed at a rearward portion of a vehicle equipped with the rear vision system. Lu discloses a processor operable to process captured images and is operable to determine a trailer angle of the trailer relative to a longitudinal axis of the equipped vehicle.

8)	Goto US Patent Pub. 20180061102 is directed to a drive assist device acquires an image captured by a rear camera that captures an image in a range behind the towing vehicle, including a hitch, and superimposes a pair of left and right predicted course lines and a plurality of distance indicator lines upon the image acquired for every distance increment from the towing vehicle, for display on a display device. 

9)	Janardhana et al.  US Patent 10864787 is directed to an automatic steering system for connecting a vehicle to a trailer on for displaying an captured video image. 

10) 	Wakayama JP2011-148369 (filed on January 20, 2010, published August 4, 2011) is directed to a rear camera system for capturing an area behind the vehicle and a course prediction curve indicating an expected course according to the steering angle of the vehicle. 

    PNG
    media_image9.png
    341
    385
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         
/M.F/